Citation Nr: 1610116	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  09-43 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for diabetes mellitus, to include due to exposure to herbicides.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hypertension, to include due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1961 to February 1966.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board remanded the Veteran's claim in August 2013 for further development.  It has now been returned to the Board for adjudication.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems. Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  


FINDINGS OF FACT

1.  In an unappealed March 2003 rating decision VA again denied entitlement to service connection for diabetes mellitus and hypertension.  That decision is final.

2.  Evidence received since the March 2003 rating decision is cumulative of the evidence previously available, and does not relate to the bases for the prior denial of the claims for entitlement to service connection for diabetes mellitus and hypertension.  


CONCLUSIONS OF LAW

1.  The March 2003 rating decision that denied entitlement to service connection for diabetes mellitus and hypertension is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§  20.201, 20.202, 20.1103 (2015).

2. Evidence received since the March 2003 decision is not new and material with regard to the claim for entitlement to service connection for diabetes mellitus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).  

3. Evidence received since the March 2003 decision is not new and material with regard to the claim for entitlement to service connection for hypertension.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act
 
In the case at hand, the requirements of 38 U.S.C.A. §§  5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the appellant in correspondence dated March 2014 of the information and evidence needed to substantiate and complete the claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability evaluations and effective dates are assigned.  The appellant was also advised what evidence was needed to reopen the claims of entitlement to service connection for diabetes mellitus and hypertension.

VA fulfilled its duty to assist the appellant in obtaining identified and available evidence needed to substantiate his claim.  Currently, there is no evidence that additional records have yet to be requested, or that a VA examination is in order.  Moreover, there is no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.  

Pursuant to the August 2013 Board remand, VA provided the Veteran with notice required by the Veterans Claims Assistance Act, as described above.  A copy of that correspondence was associated with the claims file and considered in the May 2014 supplemental statement of the case.  The Board therefore finds that there was substantial compliance with the previous remand directives.  See Dyment v. West, 13 Vet. App. 141 (1999).  In a December 2015 statement, the Veteran's representative agreed that the March 2014 correspondence was sufficient to comply with the previous remand directives.  
 
The Board has reviewed all of the evidence in the appellant's claims file, including his written contentions, service treatment records, VA and private treatment records, and VA examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

New and Material Evidence

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened.  38 C.F.R. § 3.156(a).

In a December 1997 rating decision VA denied entitlement to service connection for diabetes mellitus and hypertension.  The evidence considered at that time included the appellant's service and VA treatment records.  That evidence showed that the appellant did not serve in Vietnam, that there was no evidence that either disorder was compensably disabling within a year of separation from active duty, and that there was no evidence showing a relationship between either disorder and service.  Because the Veteran did not file a timely notice of disagreement or submit new and material evidence within one year of the December 1997 rating decision, that decision is final.  38 U.S.C.A. § 7105.  

In a March 2003 rating decision VA again denied entitlement to service connection for diabetes mellitus and hypertension finding that the disorders were not demonstrated inservice, that presumptive service connection was not in order for diabetes mellitus under 38 C.F.R. §§ 3.307 and 3.309, that neither disorder was compensably disabling within a year of separation from active duty, and that there was no evidence linking either disorder to service.  The evidence considered at that time included additional VA treatment records.  The Veteran filed a timely notice of disagreement but, because the claimant did not perfect an appeal after receiving the February 2004 statement of the case, the March 2003 rating decision is final.  Id.  The Board will consider whether the Veteran has submitted new and material evidence since the March 2003 rating decision.  

In order to determine whether new and material evidence has been received, the Board must analyze the law applicable to the underlying service connection claim.  Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  
 
Regulations also provide that service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2015).  In order to prevail on the issue of service connection there must be medical evidence of a disability; medical evidence or, in certain circumstances, lay evidence of the in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection will be presumed for certain chronic diseases, including diabetes mellitus and hypertension, if manifest to a compensable degree within one year after discharge from active duty.  38 U.S.C.A. §§  1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides for all veterans who served on the land mass of the Republic of Vietnam during the Vietnam War.  38 U.S.C.A. § 1116(f) (West 2014) and 38 C.F.R. § 3.307.  

If a veteran was exposed to a herbicide agent during active service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  The diseases subject to the presumption are listed at 308 C.F.R. § 3.309(e).  The list of those diseases includes diabetes mellitus but does not include hypertension. 
 
The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  VA has issued several notices in which it determined that a presumption of service connection based upon exposure to herbicides used in Vietnam should not be extended beyond the specific listed disorders, based upon extensive scientific research.  See, e.g., 79 Fed. Reg. 20308-01 (Apr. 11, 2014) (specifically declining to place hypertension on the presumptive list).

Notwithstanding the presumption, service connection for a disability claimed as due to exposure to herbicides may be established by showing that a disorder resulting in disability or death was in fact causally linked to such exposure.  See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).   

In the March 2003 rating decision VA found that there was no evidence that the Veteran had been exposed to herbicides or that diabetes mellitus or hypertension had been incurred during the appellant's active duty service or within one year of discharge from active duty.  In February 2004, VA received a statement from the Veteran, dated August 2003, in which he detailed the circumstances under which he alleges herbicide exposure in Taiwan and California.  Because VA received this statement within one year of the March 2003 rating decision (and, significantly, prior to the February 2004 statement of the case), the Board considers it as having been filed in connection with the claims that were denied in that March 2003 decision.  38 C.F.R. § 3.156.  For that reason, the August 2003 statement cannot constitute new and material evidence sufficient to reopen the Veteran's claims.  
 
Since 2004, the Veteran has submitted additional statements, all of which repeat assertions made in the August 2003 statement.  Because these statements are cumulative, the evidence submitted is not new and material and reopening of the claim for entitlement to service connection for diabetes mellitus and hypertension is therefore not warranted.  
 
Until the Veteran meets is threshold burden of submitting new and material evidence sufficient to reopen his claims of entitlement to service connection, the benefit of the doubt doctrine does not apply.  See Annoni v. Brown, 5 Vet.App. 463, 467 (1993).          


ORDER

The application to reopen a claim of entitlement to service connection for diabetes mellitus is denied.

The application to reopen a claim of entitlement to service connection for hypertension is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


